Citation Nr: 1137315	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-10 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1978 to March 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Detroit, Michigan.

A March 2010 Board decision reopened the Veteran's claim for service connection for an acquired psychiatric disorder, and the Board remanded both of the present matters for further development.  Such development has been completed and associated with the claims file, and these matters are returned to the Board for further review.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the Veteran has an acquired psychiatric disorder that had its onset in service or is otherwise related to service.

2.  The preponderance of the evidence is against finding that the Veteran currently has a left ankle disability.


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).

2.  Service connection for a left ankle disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for service connection for an acquired psychiatric disorder, the claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

With regard to the Veteran's claim for service connection for a left ankle disability, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.326(a) (2010).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated January 2005 satisfied the notice requirements of the VCAA with respect to the Veteran's claim.  The notice letter advised the Veteran what information or evidence was needed to support his claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  

A March 2006 notice letter also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records, VA treatment records, and available private treatment records have been associated with the claims file.  In that regard, the Board notes that the Board, in its March 2010 remand, directed that the RO obtain all of the Veteran's relevant VA treatment records form the Detroit and Allen Park, Michigan VA medical centers (VAMCs) dated from March 1982 to March 2004, and from May 2005 to present, and associate them with the claims file.  Pursuant to the Board's remand directive, the RO requested these records and associated all of the available records with the claims file (dated February 1993 to April 1993 from Allen Park and dated October 1994 to June 2010 from Detroit).  Therefore, the Board finds that there has been substantial compliance with the Board's remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2010);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board acknowledges that the Veteran has not been provided with a VA examination relating to his claim.  The Board finds, however, that no VA examination is required because there is no credible evidence of any left ankle complaints in service, or any lay or medical evidence of in-service event or any other etiological relationship to service or any service-connected disability so as to trigger the duty to provide a VA examination.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); Duenas v. Principi, 18 Vet. App. 512 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claims or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claims, in which case the claims are denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2009).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" -the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A.  Acquired Psychiatric Disorder

The Veteran served on active duty from October 1978 to March 1982.  He claims that he has an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD), as a result of service.  See Request to Reopen, November 2004.

As an initial matter, the Board notes that there is no evidence of any diagnosed PTSD in the entire claims file.  Recent VA treatment records, however, reflect diagnosed psychosis not otherwise specified, and the most recent VA examination report dated in July 2011 reflects diagnosed schizophrenia.  See VA Treatment Records, March 2010, October 2009.  Clearly, the Veteran has a current acquired psychiatric disorder.

The Board will now address whether the Veteran's psychiatric disorder is related to service.

As an initial matter, the Board notes that there is no credible evidence of any pre-service psychiatric treatment or diagnosis, despite a contrary notation in the psychiatric evaluation reports in the Veteran's service treatment records, as will be discussed in greater detail below.  See Service Treatment Record, February 1982.

The Board notes that there are extensive service treatment records in the claims file reflecting that the Veteran had two in-service mental health hospitalizations - first in December 1981, and again in February 1982 until he was discharged from service in March 1982 as unsuitable for duty due to a personality disorder.  The December 1981 hospitalization records reflect that the Veteran was sent from the brig because he had been charged with an unauthorized absence.  See Narrative Summary.  He was brought from the brig due to generalized shaking, and reported that he was confused as to why he was charged with an unauthorized absence because he had reported for duty and had been working.  The Board notes that a December 8, 1981 inpatient record reflects that the Veteran admitted experiencing auditory hallucinations.  He was discharged from this hospitalization with a diagnosis of passive aggressive disorder.

Subsequent service treatment records reflect that he was hospitalized again in February 1982 with tremors and that a diagnosis of atypical personality disorder was recorded, which was noted as having pre-existed service, albeit such a finding was apparently made without the benefit of the Veteran's service treatment records for review at the time.  See Narrative Summary.  These records also reflect that the Veteran complained of visual hallucinations of a girl sprinkling something on his head, and that the Veteran appeared confused about his hallucinations.

Post-service treatment records reflect that the Veteran was hospitalized at the Allen Park VA medical center from February to March 1993 for diagnosed psychosis, not otherwise specified.  These records include a notation that "it is apparent that he had one admission back in 1982 in an Army hospital, which was indicative of some sort of psychotic or depressive etiology."  These records reflect that his presentation included tremors, and that he reported hearing voices on and off for some time.

As noted above, more recent VA treatment records reflect that the Veteran is being followed at the VAMC for diagnosed psychosis, not otherwise specified.

The July 2011 VA examination report reflects that the Veteran reported a history of in-service stressors that precipitated an initial "breakdown" in service, including his best friend H. committing suicide by hanging, albeit the examiner noted that it was not entirely clear whether H. was a delusion.  The examiner noted a review of the Veteran's service treatment records, including his two hospitalizations and discharge due to a personality disorder.  The examiner also noted that a September 2003 VA treatment record reflected that the Veteran's twin brother, with whom the Veteran resided and who handled his care, had accompanied the Veteran and reported that the Veteran had a childhood history of being different, being slow in school, and only achieving an eighth grade level of education, and that the Veteran's condition had worsened since he was in service.  The examiner noted, among other symptoms, that the Veteran's thought was illogical, he was experiencing delusions and persistent hallucinations, he was prevented from performing certain activities of daily living entirely or severely, and his memory was severely impaired.  The examiner recorded a diagnosis of schizophrenia, and essentially opined that while the Veteran's in-service events may have triggered his "initial breakdown," his schizophrenia was not related to service because he had a pre-service disposition placing him at relatively more risk to develop a reaction to any significant level of stress.  The examiner also noted that it was more likely than not that the Veteran's "friend" H., or his own fears, caused his initial breakdown in service.

The Veteran's brother, D.M., submitted two statements in support of the Veteran's claim in September 2006 and January 2007.  The Veteran's brother reported that he and other family members were responsible for the Veteran's care.  The Veteran's brother reported that the Veteran was without difficulties until after he was discharged from service, and that since that time, he stopped grooming himself, he would talk to himself, was not able to maintain employment, was not able to cook or do laundry without assistance, or pay his bills, and the Veteran's brother noted several other difficulties.

In light of all of the above evidence of record, the Board finds that there is at least an approximate balance of positive and negative evidence as to whether the Veteran's acquired psychiatric disorder had its onset in service or is otherwise related to service.  As shown above, the Veteran had two psychiatric hospitalizations in service, he has a current diagnoses of schizophrenia and psychosis not otherwise specified, and his brother reports in his two lay statements certain symptomatology indicative of the Veteran's diagnosed conditions since the Veteran's discharge from service, which statements the Board finds to be particularly credible.  Also, as shown above, the July 2011 VA examiner essentially opined that the Veteran's schizophrenia had an onset in service, but opined that it was due to his "friend" (or delusion) H. or his own fears and not "the military."  The Board notes that, if the psychotic disorder manifested while the Veteran was on active duty, as appears to be the case here, it does not necessarily matter if any aspect of military service played a causative role.  Rather, service connection is warranted solely on the basis that the chronic disorder had its onset while he was on active duty.

The Board acknowledges that a September 2003 VA examination report (including October 2003 and February 2004 addendums) reflects a diagnosis of mental retardation and an opinion that the Veteran's condition is a "developmental abnormality" that did not have its onset in service.  The Board also acknowledges another VA examination in March 2006, which examination report reflects diagnoses including psychotic disorder NOS, and that the examiner opined that there was no evidence linking the Veteran's psychotic disorder to service.  As noted above, however, in March 2010, the Board remanded the Veteran's claim for further development, including to obtain the Veteran's service inpatient treatment records as well as any outstanding VA treatment records dated from 1982 to 2010, such that the September 2003 and March 2006 VA examinations were provided without the benefit of having an opportunity to review the Veteran's extensive history of inpatient treatment in service for his mental health.  Based thereon, the Board finds these two VA examination reports to have less probative weight.

The Board also acknowledges that the Veteran was diagnosed with a personality disorder in service as opposed to psychosis or schizophrenia.  At the same time, however, the Board notes that the July 2011 VA examiner placed the onset of the Veteran's psychosis in service, and the Board notes that the Veteran's in-service hospitalization records do reflect that he reported experiencing auditory hallucinations, visual hallucinations, and confusion.  Again, in light of all of the evidence, the Board finds that the evidence is at least in relative equipoise.

Therefore, having resolved doubt in favor of the Veteran, the Board will grant the Veteran's claim of service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).


B.  Left Ankle Disability

The Veteran also claims that he incurred a left ankle disability as a result of his service.  

As an initial matter, the Board notes that the Veteran's service treatment records are silent as to any complaints of any ankle problems, and the Board notes that the Veteran has not advanced any particular contention as to the relationship between any current left ankle condition and his service.

Likewise, the Veteran's VA treatment records in the claims file are silent as to any complaints of any ankle problems (and the Veteran reports that all of his treatment has been at the VA medical centers in Detroit and Allen Park, Michigan, see statement, November 2004, and, as noted in the VCAA section above, all of the Veteran's VA treatment records have been associated with the claims file).  Therefore, there is no medical evidence of any currently diagnosed left ankle disability in the claims file.  In fact, the Board notes that a June 2010 VA radiological report reflects that the Veteran's ankles (bilateral) are normal.

The Board notes that the threshold requirement for service connection to be granted is competent medical evidence of the current existence of a claimed disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As shown above, there is no medical evidence in the entire claims file of any current left ankle disability (despite there being several VA treatment records in the claims file dating from 1993 to 2010), and the Veteran has not identified any particular dates of treatment.  Without a current diagnosis of a left ankle disability, the Board finds there may be no service connection for the claimed disability.  See id.  

The Board acknowledges that, in filing his November 2004 claim for service connection, the Veteran essentially reported that he does in fact have a current left ankle disability, and that at the August 2006 DRO hearing, the Veteran reported experiencing left ankle pain.  However, even if a current disability was presumed solely based on his lay contentions, there is no credible lay evidence of any injury or symptoms during service, no lay evidence suggesting a continuity of symptomatology since service, and no lay or medical evidence suggesting any link between the current complaints and his military service.

For these reasons, the Board finds that the preponderance of the evidence is against the claim for service connection for a left ankle disability, and the benefit-of-the-doubt rule is not for application.  There is not an approximate balance of evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for an acquired psychiatric disorder is granted.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


